DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This office action is written in response to applicant’s response received on July 14, 2022. Claims 1-2, 6-9, 12, and 14-15 are currently amended. Claims 1-17 are pending in the instant application. 
Response to Amendment
	The rejection of claims 1-6 and 13-17 under 35 U.S.C. §112(b) is withdrawn in light of the claim amendment on July 14, 2022. 
	Any rejection or objection not reiterated herein has been overcome by the amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow. 

Priority
	This application is a CON of PCT/JP2018/036040 filed on September 27, 2018, which claims foreign benefit to JAPAN 2017-190028 filed on September 29, 2017. 

Information Disclosure Statement
	The information disclosure statements filed on January 14, 2022, June 30, 2022 and July 20, 2022 comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Claim Objections
Claim 12 is objected to because of the following informalities: not ending the claim with a period; claim currently ends with a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitations “in a reaction system to perform a second reaction and a third reaction coupled with an ATP regeneration reaction” in lines 13-14. It is unclear whether the limitation “contacting ribose-5-phosphate (R5P), nicotinamide (NAM), ATP and polyphosphate with one of the following” is considered the first reaction, or if the first reaction is another step. It is further unclear how many reactions are required for claim 1, as there are recitations of a second reaction and a third reaction without a recitation of a first reaction. Therefore, this claim is indefinite. 
Claim 2 recites the limitation “The method for producing NMN according to claim 1, further comprising … (A) a transformant with enhanced expression of two enzymes: ribokinase (Rbk) and polyphosphate kinase (Ppk)”. Claim 1, from which claim 2 depends, recites “A method for producing nicotinamide mononucleotide (NMN) comprising … (A) a transformant with enhanced expression of three enzymes: nicotinamide phosphoribosyltransferase (Nampt); phosphoribosyl pyrophosphate synthetase (Prs); and polyphosphate kinase (Ppk)”. It is unclear whether the transformant of claim 1 is further transformed to have enhanced expression of Rbk and Ppk as recited in claim 2, or if claim 2 requires two different transformants that each overexpress different enzyme profiles, because both transformants overexpress enzyme Ppk, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite. 
Claim 2 recites the limitation “in a reaction system to perform the first reaction”. There is insufficient antecedent basis for “the first reaction”. 
	Claim 9 recites “wherein the third reaction with Nampt generates NMN from PRPP and NAM”. There is insufficient antecedent basis for “the third reaction”. Further, it is unclear how many reactions are required for claim 9, because there is no recitation of a first reaction or a second reaction, only reference to a third reaction. Therefore, this claim is indefinite. 
	Claim 12 recites the limitations “in a reaction system to perform the third reaction” in line 6 and “wherein the third reaction with Nampt generates NMN from PRPP and NAM” in line 7. There is insufficient antecedent basis for “the third reaction”. Further, it is unclear how many reactions are required for claim 12, because there is no recitation of a first reaction or a second reaction, only reference to a third reaction. Therefore, this claim is indefinite. 
Claim 14 recites the limitations “in a reaction system to perform the second reaction and the third reaction” in line 13. It is unclear whether the limitation “contacting ribose-5-phosphate (R5P), nicotinamide (NAM), ATP and polyphosphate with one of the following” is considered the first reaction, or if the first reaction is another step. It is further unclear how many reactions are required for claim 1, as there are recitations of a second reaction and a third reaction without a recitation of a first reaction. Therefore, this claim is indefinite. 
Claim 15 recites “The method for producing NMN according to claim 14, further comprising … (A) a transformant with enhanced expression of ribokinase” in lines 1 and 6. It is unclear whether the transformant of claim 14 is further transformed to have enhanced expression of Rbk as recited in claim 15, or if claim 15 requires two different transformants that each overexpress different enzyme profiles, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite. 
Claim 15 recites “in a reaction system to perform the first reaction” in line 10. There is insufficient antecedent basis for “the first reaction”. 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein. 

(Maintained) Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (WO 2015/069860) in view of Kuroda et al. (JP 2013-21967) and Gross et al. (Practical Synthesis of 5-Phospho-ᴅ-ribosyl-α-1-Pyrophosphate (PRPP): Enzymatic Routes from Ribose-5-Phosphate or Ribose, Journal of the American Chemical Society, 1983, vol. 105, no. 25, pp. 7428-7435).  
Sinclair teaches methods for producing nicotinamide mononucleotide (NMN) as well as compositions such as cosmetics, pharmaceuticals, and neutraceuticals that comprise NMN (Figure 1; Specification page 1, lines 23-25). Further, Sinclair teaches methods that comprise bringing an isolated cell that overexpresses nicotinamide phosphoribosyltransferase (Nampt) (Specification page 1, lines 26-28) that is bacterium derived (Specification page 26, lines 30-34) and phosphoribosyl pyrophosphate synthetase (Prs) (Specification page 1, lines 30-33) into contact with nicotinamide (NAM) (Figure 1). Sinclair also teaches a method of producing NMN where an isolated cell expressing Nampt is brought into contact with NAM (Figure 1) and phosphoribosyl pyrophosphate (PRPP) (Specification page 7, lines 26-30). Sinclair teaches that the isolated cell is a fungal cell, such as a yeast cell, or a bacterial cell (Specification page 2, lines 11-13). Sinclair teaches that a synthesis pathway can be disrupted in the cell, or where the isolated cell has reduced expression of a particular enzyme (Specification page 2, lines 24-26). Sinclair also teaches methods of culturing cells to extend their lifespan and keep them proliferating longer or prevent apoptosis (Specification page 13, lines 18-20 and page 14, lines 1-4). 
The teachings of Sinclair differ from that of the instantly claimed invention in that Sinclair does not disclose a requirement for enhanced expression of polyphosphate kinase (Ppk), or the inclusion of ribose-5-phosphate (R5P), ATP, and polyphosphate in the production of NMN.   
Kuroda teaches a method of producing ATP from AMP that includes the step of reacting polyphosphate kinase (Ppk) type 2 with polyphosphate and AMP to synthesize ATP (Abstract, claim 1; description paragraphs [0002], [0004]).  Kuroda further indicates that ATP can easily be produced from AMP (see paragraph [0027]). 
Gross teaches a method of producing phosphoribosyl pyrophosphate (PRPP) from ribose or ribose-5-phosphate (R5P) using phosphoribosyl pyrophosphate synthetase (Prs) (see abstract, scheme IV).  Gross further teaches that when ribose is used as the starting material, a ribokinase (Rbk) is used to synthesize ribose-5-phosphate (R5P) (see abstract, scheme IV).   Gross also teaches the use of an ATP regeneration system using pyruvate kinase (see abstract, scheme IV). 
Regarding claim 1, Sinclair teaches a method for producing nicotinamide mononucleotide (NMN) comprising providing an isolated cell that overexpresses nicotinamide phosphoribosyltransferase (Nampt) (Figure 1; specification page 1, lines 26-28) and phosphoribosyl pyrophosphate synthetase (Prs) (specification page 1, lines 30-31 and page 7, lines 28-30) and culturing the cell in the presence of nicotinamide (NAM) (Figure 1). Sinclair further teaches that PRS1 and Nampt combined with PRPP is involved in generating NMN (Figure 1).  
Sinclair does not teach the overexpression of polyphosphate kinase (Ppk), or bringing the cell into contact with ribose-5-phosphate (R5P), ATP and polyphosphate, or an ATP regeneration reaction. 
Kuroda teaches a method of producing ATP from AMP by reacting polyphosphate kinase (Ppk) type 2 with polyphosphate and AMP for ATP generation (abstract; claim 1; paragraphs [0002] and [0004]). 
Gross teaches the synthesis of PRPP, the use of R5P as a starting material for synthesizing PRPP, and in situ ATP-cofactor regeneration (abstract, scheme IV). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the method of producing nicotinamide mononucleotide as taught by Sinclair, by incorporating polyphosphate kinase and polyphosphate as taught by Kuroda and the ribose-5-phosphate and ATP as taught by Gross. This is because PRPP is a critical intermediate that can be generated from less complex bulk chemicals, such as ribose-5-phosphate, using ribokinase and ATP as taught by Gross. While a majority of synthetic routes of NMN are through PRPP, these routes require the expensive donor ATP. Integrating a method of generating ATP using polyphosphate kinase and polyphosphate is an inexpensive regeneration route for generating ATP from ADP and AMP as taught by Kuroda. 
Regarding claim 2, Kuroda further teaches the use of polyphosphate kinase in the regeneration of ATP from ADP (abstract, description paragraphs [0002] and [0004]). Gross further teaches the use of ribokinase and ribose to generate R5P and the use of polyphosphate to regenerate ATP from AMP (abstract, scheme IV). 
Regarding claim 3, Sinclair further teaches that cells can be cultured in synthetic complete medium without histidine. Sinclair teaches that additional components can be added to the medium to effect various results such as culturing yeast in medium supplemented with excess nicotinamide or inducing protein expression by adding 2% galactose (specification page 6, lines 4-22). Sinclair also teaches that cells can be treated in vitro by contacting them with a composition that can alter their behavior, for example to keep them proliferating longer or increasing their resistance to stress (relevant to transformant does not substantially proliferate) (specification page 13, lines 18-22). 
Gross further teaches a reaction mixture containing Tris-HCl buffer, pH 8.5 (20mM), MgCl2 (2mM), 5-fluoroorotic acid (0.2mM), O-5-P-pyrophosphorylase (0.5 U), and O-5-P-decarboxylase (0.5 U) (page 7432, column 2, PRPP section).  
It would have been obvious to one skilled in the art before the effective filing date of the instant application to combine the teachings of Sinclair and Gross to modify the culture medium of the transformant to a reaction mixture that would not cause the transformant to substantially proliferate to arrive at the instantly claimed invention.  One would have been motivated to alter the culture medium of the transformant so that it does not substantially proliferate using known methods with a reasonable expectation of success, because removing a carbon source easily utilizable by cells will reduce cell proliferation. 
Regarding claim 4, Sinclair further teaches that Nampt is bacterium-derived (Figure 1; specification page 26, lines 30-34). 
Regarding claim 5, Kuroda further teaches that the polyphosphate kinase belongs to the polyphosphate kinase type 2 family (abstract). 
Regarding claim 6, Sinclair further teaches that the isolated cell is a fungal cell such as a yeast cell or a bacterial cell (figure 1, specification page 2 lines 30-34; page 26, lines 30-34; and page 27, lines 1-7).  
Regarding claim 7, Sinclair further teaches an isolated cell that overexpresses Nampt and Prs (figure 1, specification page 22, lines 4-13).  As mentioned above, Kuroda teaches the use of polyphosphate kinase (Ppk) (abstract, description paragraphs [0002] and [0004]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teaching of polyphosphate kinase (Ppk) from Kuroda with the teaching of utilizing an isolated cell that overexpresses Nampt and Prs from Sinclair to arrive at the claimed invention of the instant application.  One of ordinary skill would have been motivated to modify the isolated cell which overexpressed Nampt and Prs from Sinclair to also overexpress Ppk with a reasonable expectation of success, because each of those enzymes is part of the nicotinamide mononucleotide synthesis pathway.  It is obvious to combine one known element (Ppk) with other known elements (Nampt and Prs) to obtain predictable results. 
Regarding claim 8, as mentioned above, Sinclair teaches the use of an isolated cell that overexpresses more than one enzyme of interest. Gross teaches the use of ribokinase (abstract, scheme IV).  Kuroda teaches the use of polyphosphate kinase (abstract; description paragraphs [0002] and [0004]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use known techniques of creating cells that overexpress ribokinase and polyphosphate kinase by substituting ribokinase from Gross and polyphosphate kinase from Kuroda for Nampt and Prs from Sinclair to arrive at the claimed invention of the instant application. One of ordinary skill would have been motivated to modify the isolated cell to overexpress ribokinase and polyphosphate kinase with a reasonable expectation of success because conventional techniques are used to yield cells overexpressing specific molecules of interest. It is obvious to substitute the overexpression of one known element (ribokinase and polyphosphate kinase) for another (Nampt and Prs) to obtain predictable results. 
Therefore, claims 1-8 are prima facie obvious over the combined teachings of Sinclair in view of Kuroda and Gross. 

Claims 9-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (WO 2015/069860) in view of Kuroda et al. (JP 2013-21967) and Gross et al. (Practical Synthesis of 5-Phospho-ᴅ-ribosyl-α-1-Pyrophosphate (PRPP): Enzymatic Routes from Ribose-5-Phosphate or Ribose, Journal of the American Chemical Society, 1983, vol. 105, no. 25, pp. 7428-7435) as applied to claims 1-8 above, and further in view of Whitesides et al. (US 4411995).  
The teachings of Sinclair, Kuroda and Gross have been set forth in the above rejection.
Regarding claim 9, Whitesides teaches the use of pyrophosphorylase (PPase) to hydrolyze pyrophosphate in the enzymatic coupling reaction of NMN (relevant to coupling with a reaction to hydrolyze pyrophosphate into two molecules of phosphate) (reaction scheme on page 3; specification column 2, lines 60-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teaching of pyrophosphorylase (PPase) from Whitesides with the teaching of contacting an isolated cell that overexpresses Nampt with PRPP from Sinclair to arrive at the claimed invention of the instant application.  One of ordinary skill would have been motivated to modify the isolated cell which overexpressed Nampt and PRPP from Sinclair by the addition of PPase from Whitesides with a reasonable expectation of success, because each of those enzymes is part of the nicotinamide mononucleotide synthesis pathway.  It is obvious to combine one known element (PPase) with other known elements (Nampt and PRPP) to obtain predictable results. 
Regarding claim 10, Sinclair further teaches that cells can be cultured in synthetic complete medium without histidine. Sinclair teaches that additional components can be added to the medium to effect various results such as culturing yeast in medium supplemented with excess nicotinamide or inducing protein expression by adding 2% galactose (specification page 6, lines 4-22). Sinclair also teaches that cells can be treated in vitro by contacting them with a composition that can alter their behavior, for example to keep them proliferating longer or increasing their resistance to stress (specification page 13, lines 18-22). 
Gross further teaches a reaction mixture containing Tris-HCl buffer, pH 8.5 (20mM), MgCl2 (2mM), 5-fluoroorotic acid (0.2mM), O-5-P-pyrophosphorylase (0.5 U), and O-5-P-decarboxylase (0.5 U) (page 7432, column 2, PRPP section).  
It would have been obvious to one skilled in the art before the effective filing date of the instant application to combine the teachings of Sinclair and Gross to modify the culture medium of the transformant to a reaction mixture that would not cause the transformant to substantially proliferate to arrive at the instantly claimed invention. One would have been motivated to alter the culture medium of the transformant so that it does not substantially proliferate using known methods with a reasonable expectation of success, because removing a carbon source easily utilizable by cells will reduce cell proliferation.
Regarding claim 11, Sinclair teaches the use of combining compounds with enzymes or chemicals in vitro after full or partial purification (specification page 10, lines 6-9). 
It would have been obvious to one skilled in the arts before the effective filing date of the instant application to combine known methods of enzyme purification with the teachings of Sinclair in using purified enzymes or chemicals in the conversion of compounds in vitro in the production of NMN to arrive at the instantly claimed invention of a treated product that is a purified enzyme. One would have a reasonable expectation of success in using known methods of enzyme purification to obtain a purified enzyme with predictable results. 
Regarding claims 13, 14, 16, and 17, while Whitesides does not specifically teach a total sum of the respective numbers of moles of ATP, ADP and AMP, Whitesides does teach that the starting amounts of ATP, ADP or AMP can be varied to regenerate ATP from AMP or ADP and coupled ATP recycling can avoid waste of adenosine moieties and reduce overall expense (specification column 3, lines 4-14).   
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to optimize the ratio of total moles of ATP, ADP or AMP to the number of moles of NMN to be generated to be less than or equal to 0.5 and arrive at the instantly claimed invention. One would have a reasonable expectation of success that varying the amounts of ATP, ADP or AMP would result in different numbers of moles of NMN to obtain an optimal ratio of less than or equal to 0.5 with predictable results, because Whitesides teaches that small catalytic amounts of ATP can used in coupled ATP recycling. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature 100°C and an acid concentration of 10%).  See MPEP 2144.05. 
Regarding claim 15, Sinclair teaches the use of an isolated cell that overexpresses particular enzymes of interest (Nampt and Prs).  Gross further teaches the use of ribokinase and ribose to generate R5P and the use of polyphosphate to regenerate ATP from AMP (abstract, scheme IV). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use known techniques of creating cells that overexpress ribokinase by substituting ribokinase from Gross for Nampt and Prs from Sinclair to arrive at the claimed invention of the instant application. One of ordinary skill would have been motivated to modify the isolated cell to overexpress ribokinase with a reasonable expectation of success because conventional techniques are used to yield cells overexpressing specific molecules of interest. It is obvious to substitute the overexpression of one known element (ribokinase) for another (Nampt and Prs) to obtain predictable results. 
Therefore, claims 9-11 and 13-17 are prima facie obvious over the combined teachings of Sinclair in view of Kuroda, Gross and Whitesides. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (WO 2015/069860) in view Kinney et al. (Pyridine Nucleotide Cycle of Salmonella typhimurium: In Vitro Demonstration of Nicotinamide Mononucleotide Deamidase and Characterization of pnuA Mutants Defective in Nicotinamide Mononucleotide Transport, Journal of Bacteriology, Nov. 1979, vol. 140, no. 3, pp. 607-611) and further in view of Koepke et al. (US 20130316364, published on November 28, 2013)  .  
The teachings of Sinclair have been set forth in the above rejection. 
Regarding claim 12, Sinclair further teaches modified nucleic acid molecules including deletion of genes. The modified nucleic acid molecules can encode modified polypeptides (specification page 23, lines 31-34 through page 24, line 1). Sinclair further teaches creating variants of polypeptides with one or more modifications to the primary amino acid sequence of the polypeptide. These modifications which create a variant can be made to reduce or eliminate an activity of a polypeptide. Sinclair further teaches that these modifications can include deletions, point mutations, truncations, and so on (specification page 24, lines 24-33).  The claim is being interpreted as the EC numbers listed corresponding to the following enzymes below:  
(a) EC 3.1.3.5 refers to 5’-nucleotidase
(c) EC 2.4.2.1 refers to purine-nucleoside phosphorylase
(d) EC 3.5.1.42 refers to nicotinamide mononucleotide deamidase
(g) EC 3.2.2.1 refers to purine nucleosidase
(h) EC 3.2.2.3 refers to uridine nucleosidase, and 
(i) EC 3.2.2.14 refers to NMN nucleosidase. 
Sinclair does not teach modifications of these specific enzymes. 
Kinney et al. teaches that nicotinamide mononucleotide deamidase is used to degrade NMN and recycle it into nicotinamide adenine dinucleotide (NAD) (abstract, figure 1).  Kinney further teaches that there are many similarities in the genetic and biochemical pyridine nucleotide cycle of Salmonella typhimurium and Escherichia coli (p. 607, column 1).  Kinney further teaches that mutations in the nicotinamide mononucleotide deamidase enzyme cause strains to be defective in the transport of NMN across the cell membrane (p. 607, column 2). 
  Koepke et al. teaches that one or more genes in a biosynthesis pathway for a vitamin or other essential nutrient can be used as an effective selective marker to identify cells transformed with an exogenous nucleic acid (abstract). Koepke additionally teaches that 5’-nucleotidase (EC 3.1.3.5), purine-nucleoside phosphorylase (EC 2.4.2.1), and purine nucleosidase (EC 3.2.2.1) are part of the nicotinic acid biosynthesis pathway (specification page 8, table 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the teachings of Kinney to modify the gene encoding nicotinamide mononucleotide deamidase EC 3.5.1.42 and the teachings of Koepke to modify the gene encoding 5’-nucleotidase (EC 3.1.3.5), purine-nucleoside phosphorylase (EC 2.4.2.1), or purine nucleosidase (EC 3.2.2.1) according to methods as taught by Sinclair so as to cause deletions in specific gene sequences encoding an enzyme classified by the EC numbers of claim 12 using known methods of gene deletion or gene disruption with a reasonable expectation of success, because Sinclair teaches that modifications which create a variant can be made to reduce or eliminate an activity of a polypeptide,  such as an enzyme.  One in the art would have been motivated to apply the teachings of Sinclair to specifically disrupt or delete a gene encoding nicotinamide mononucleotide and 5’-nucleotidase, purine-nucleoside phosphorylase, or purine nucleosidase using known methods (gene deletion or disruption) to obtain predictable results (alteration of gene expression to reduce activity of an enzyme) to arrive at the instantly claimed invention.  It is known in the art that 5’-nucleotidase (EC 3.1.3.5), purine-nucleoside phosphorylase (EC 2.4.2.1), or purine nucleosidase (EC 3.2.2.1) are all part of the nicotinic acid biosynthesis pathway; and it is known in the art that disrupting the activity of nicotinamide mononucleotide deamidase prevents NMN transport across the cell membrane, thereby increasing the amount of NMN produced.  
Therefore, claim 12 is prima facie obvious over the combined teachings of Sinclair in view of Kinney and Koepke. 

Response to Arguments
Applicant argues that claims 1-8 are not rendered obvious by Sinclair in view of Kuroda because there is no reason to combine those references. Applicant further argues that Sinclair does not disclose a method of using ATP and Examiner uses improper hindsight (See Remarks p.8, Section I). 
In response to applicant's arguments against the references of Sinclair and Kuroda individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that there is no motivation to combine Ppk from Kuroda with the method of Sinclair because there are some adverse effects due to the use of a relatively large amount of polyphosphoric acid as a substrate (See Remarks p.9, last paragraph). 
Applicant’s arguments are unpersuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “relatively large amounts of polyphosphoric acid cause adverse effects”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The cited Nature reference was published in 2020, which is after the effective filing date of the current application of September 27, 2017, and therefore the information was not known at the time of filing of the invention. The evidence provided by the Nature reference cannot be used to teach away if it was unknown at the time of filing. If this information is considered critical, it needs to be submitted as evidence in the form of a declaration. 
Applicant argues that Kuroda does not disclose any embodiments to perform the suggested method through examples, and that it is not predictable based on Kuroda that conjugation of several reactions with ATP regeneration would proceed well (See Remarks p.10, 1st full paragraph). 
These arguments are not persuasive because they are simply conclusionary statements without providing any supportive reasoning. Regarding the unpredictability of combining biochemical reactions – Sinclair teaches the combination of Prs followed by Nampt, which is a series of biochemical reactions. Therefore, one would have had a reasonable expectation of success in combining multiple reactions together. 
Applicant argues that Gross does not cure the deficiency of Sinclair and Kuroda, because it fails to teach or suggest a production method of NMN (See Remarks p.10, 2nd full paragraph). 
Applicant’s arguments are unpersuasive. In response to applicant's arguments against the Gross reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues unexpectedly superior results of a claimed embodiment cited in Example 6 of the specification, and further reproduces Figure 6 and Table 13 in the arguments. Applicant argues that including Ppk is important for obtaining NMN, and that one of ordinary skill would not expect that Ppk is critical (See Remarks p.10, section (ii)). 
Applicant’s arguments are unpersuasive. One of ordinary skill would expect to make NMN in the presence of Ppk. What applicant appears to be arguing is that it is unexpected that no NMN was made in the absence of Ppk despite the presence of ATP, and therefore is surprised by the criticality of the presence of Ppk. However, these arguments are not persuasive because there is no nexus between what is unexpected and what is being claimed. The arguments are directed towards cell-free extracts, however the claim is not limited to cell-free extracts. This argument is also unpersuasive for any claim that does not require Ppk, particularly claims 9-17. MPEP 716.01(b) notes that a nexus is required between the claimed invention and the evidence of secondary considerations. 
Applicant cites a reference from Microbiol. Biotechnol. that reviews biological production methods of 5-aminolevulinic acid (5-ALA) (See Remarks p.11, first paragraph). 
These arguments are not persuasive because the evidence is not presented in declaration form. The reference cited describes another enzyme and product system which does not produce NMN. The arguments do not address the merits of the rejection as to why one of ordinary skill would not have motivation to combine or a reasonable expectation of success in combining the references cited in the office action. 
Applicant argues that Sinclair does not disclose that Nampt is derived from bacterium, Sinclair only discloses examples of bacteria that recombinantly express specific genes. Applicant further argues that the genomes of E. coli and B. subtilis do not include a Nampt gene (See Remarks p.11, Section (iii)). 
These arguments are not persuasive because the applicant appears to be applying a narrow interpretation of what it means to be “bacterium derived”. In the absence of any special definition of “bacterium derived”, the broadest reasonable interpretation is that the Nampt was produced in bacterium, and therefore is bacterium-derived. The claim requires that the host of the transformant is housed within Escherichia coli, Corynebacterium, Rhodococcus or yeast. The claim does not require that the actual gene in the transformant is required to be from bacterium. 
Applicant argues that for claims 9-11 and 13-17, Sinclair in view of Kuroda, Gross and further in view of Whitesides are not rendered obvious for reasons previously stated. Applicant further argues that Whitesides does not cure the deficiencies of Kuroda and Gross (See Remarks, p.12 - Section II). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant did not address the optimization rationale or why the reasoning provided is incorrect. 
Applicant argues that for claim 14, it is unpredictable to combine ATP regeneration systems with other enzymatic reactions. Applicant further argues that the examples in Whitesides use ATP in amounts higher than 0.5 equivalents (See Remarks p.12, Last Paragraph). 
Applicant’s arguments are unpersuasive because in beginning the reaction, it is unknown how much NMN will be produced. One of ordinary skill would be unable to predict whether the amount of ATP, ADP, or AMP is 0.5 equivalents or less of the amount of NMN produced until the reaction has completed. Sinclair teaches the combination of more than one reaction, and one of ordinary skill would have found it obvious to combine the teachings of Sinclair, Kuroda, Gross and Whitesides to arrive at the claimed invention for the reasons stated previously.  
Applicant argues that claim 12 is not rendered obvious by Sinclair in view of Kinney and Koepke for the reasons previously stated against Sinclair. Applicant argues that Kinney and Koepke do not cure the deficiencies of Sinclair. Applicant further argues that Kinney describes uptake (import) of NMN and not excretion (export) of NMN (See Remarks p.13, Section III). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Koepke fails to teach or suggest whether nicotinamide mononucleotide deamidase (E.C. 3.5.1.42) in combination with one or more of the other specific enzymes, may be disrupted or deleted to increase the amount of NMN produced, or to decrease the amount of NMN degraded, with maintaining the growth of bacteria cells. 
Applicant’s arguments are not persuasive because claim 12 requires contact with only one of the enzymes listed. This limitation was addressed in the rejection through the combination of teachings by Sinclair, Kinney and Koepke. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636